Exhibit McMoRan EXPLORATION CO. SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN AMENDMENT TWO WHEREAS, McMoRan Exploration Co. Supplemental Executive Capital Accumulation Plan (the “Plan”) was originally adopted by Freeport-McMoRan Inc. on April 1, 1987 and later adopted by Freeport-McMoRan Sulphur Inc. on December 22, 1997 and then adopted by McMoRan Exploration Co. (the “Company”) on November 17, 1998 for the benefit of its eligible employees; WHEREAS, Section 9.02 of the Plan provides that the Company reserves the right by written action of its Board of Directors, or individual(s) specifically designated by the Board to act on its behalf, to change or discontinue the Plan at any time and such authority was granted to Dean T. Falgoust on December 3, 2007; WHEREAS, in response to the enactment of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), effective as of January 1, 2005, the Company in operation separated all
